Case 2:18-cv-01413-WB Document 33-1 Filed 11/07/18 Page 1 of 6
Case 2:18-cv-01413-WB Document 33-1 Filed 11/07/18 Page 2 of 6
Case 2:18-cv-01413-WB Document 33-1 Filed 11/07/18 Page 3 of 6
Case 2:18-cv-01413-WB Document 33-1 Filed 11/07/18 Page 4 of 6
Case 2:18-cv-01413-WB Document 33-1 Filed 11/07/18 Page 5 of 6
               Case 2:18-cv-01413-WB Document 33-1 Filed 11/07/18 Page 6 of 6



38.     Falling stock price injures not only Noah Bank shareholders. but Noah Bank itself.

            Among the ways Noah Bank is injured is in its ongoing efforts to engage in mergers and

            acquisitions. As the primary means of merger is to exchange the bank's shares for shares

            of the merging bank, the market price of the Noah Bank shares determines our ability to

            acquire interests in other banks, which we are actively pursuing.

      39.      The reputational effects of the Sunday Journal Articles has already caused Noah Bank to

        lose a very favorable merger with another bank, the allegations of which are set out in Noah

            Bank's pleadings at paragraph 6l.

J declare pursuant to 28 U.S.C. § l 746 w1der penalty of perjury that the foregoing is true and

correct.



                                                  �4-    Edward Shin -

      Dated:      h / oS) ~ 1'9
